 


115 HRES 872 EH: Providing for consideration of the bill (H.R. 5645) to amend the Clayton Act and the Federal Trade Commission Act to provide that the Federal Trade Commission shall exercise authority with respect to mergers only under the Clayton Act and only in the same procedural manner as the Attorney General exercises such authority; providing for consideration of the bill (H.R. 2152) to require States and units of local government receiving funds under grant programs operated by the Department of Justice, which use such funds for pretrial services programs, to submit to the Attorney General a report relating to such program, and for other purposes; and providing for consideration of the joint resolution (S.J. Res. 57) providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by Bureau of Consumer Financial Protection relating to “Indirect Auto Lending and Compliance with the Equal Credit Opportunity Act”.
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 872 
In the House of Representatives, U. S.,

May 8, 2018
 
RESOLUTION 
Providing for consideration of the bill (H.R. 5645) to amend the Clayton Act and the Federal Trade Commission Act to provide that the Federal Trade Commission shall exercise authority with respect to mergers only under the Clayton Act and only in the same procedural manner as the Attorney General exercises such authority; providing for consideration of the bill (H.R. 2152) to require States and units of local government receiving funds under grant programs operated by the Department of Justice, which use such funds for pretrial services programs, to submit to the Attorney General a report relating to such program, and for other purposes; and providing for consideration of the joint resolution (S.J. Res. 57) providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by Bureau of Consumer Financial Protection relating to Indirect Auto Lending and Compliance with the Equal Credit Opportunity Act. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5645) to amend the Clayton Act and the Federal Trade Commission Act to provide that the Federal Trade Commission shall exercise authority with respect to mergers only under the Clayton Act and only in the same procedural manner as the Attorney General exercises such authority. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; (2) the amendment printed in the report of the Committee on Rules accompanying this resolution, if offered by the Member designated in the report, which shall be in order without intervention of any point of order, shall be considered as read, shall be separately debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for division of the question; and (3) one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2152) to require States and units of local government receiving funds under grant programs operated by the Department of Justice, which use such funds for pretrial services programs, to submit to the Attorney General a report relating to such program, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit with or without instructions. 
3.Upon adoption of this resolution it shall be in order to consider in the House the joint resolution (S.J. Res. 57) providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by Bureau of Consumer Financial Protection relating to Indirect Auto Lending and Compliance with the Equal Credit Opportunity Act. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services; and (2) one motion to commit.   Karen L. Haas,Clerk. 